Citation Nr: 1440183	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased evaluation for degenerative arthritis of the thoracolumbar spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 through November 1973, July 1974 through July 1977, and October 1981 through October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada.  The rating decision granted a July 2010 increased rating claim for degenerative arthritis of the thoracolumbar spine, from 0 percent to 10 percent, effective as of the date of the increased rating claim. 

This appeal initially included claims for entitlement to increased ratings for degenerative changes to the dominant left shoulder joint, and residuals of a cyst excision in the left upper back.  The May 2012 Statement of the Case (SOC) addressed degenerative arthritis of the thoracolumbar spine, degenerative changes to the dominant left shoulder joint, and residuals of a cyst excision in the left upper back.  However, in the Veteran's June 2012 VA Form 9, he clearly checked box 9B, indicating he had read the SOC and was only appealing the issue of entitlement to an increased rating for his degenerative arthritis of the thoracolumbar spine.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.  The February 2013 Supplemental Statement of the Case only addressed the issue of entitlement to a rating in excess of 10 percent for the Veteran's thoracolumbar arthritis.  No subsequent statements from the Veteran or his representative include any argument concerning the residuals of cyst excision, or a left shoulder disability, or otherwise indicate a desire to proceed with the appeal regarding entitlement to an increased rating for these disabilities.  There is no ambiguity as to the intended scope of the appeal and no evidence that the Veteran or VA continued to treat the issues of increased ratings for the residuals of cyst excision or a left shoulder disability as being on appeal.  Accordingly, these issues are not presently before the Board.

A rating decision in February 2013 granted service connection with an evaluation of 10 percent for the Veteran's left lower extremity radiculopathy, secondary to service-connected thoracolumbar disability.  The Veteran filed a timely notice of disagreement and indicated he specifically sought a 20 percent evaluation for the left lower extremity radiculopathy.  A November 2013 rating decision granted an increased rating to 20 percent and advised the Veteran that the decision constituted a full grant of the benefit sought on appeal.  Accordingly, the issue of entitlement to an increased rating for left lower extremity radiculopathy is not presently before the Board.  See Ellington v. Peake, 541 F.3d. 1364 (Fed. Cir. 2008).

The Virtual VA and VBMS files have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pertinent treatment records may be outstanding.  During his July 2012 VA thoracolumbar examination, the Veteran indicated that he had experienced an episode of intervertebral disc syndrome (IVDS) within the previous twelve months, which required prescribed bed rest and treatment by a physician.  The most recent VA treatment records associated with the file (including those on Virtual VA) are dated from May 2011, more than twelve months prior to the July 2012 examination.  Moreover, the Veteran indicated in a September 2013 videoconference with a Decision Review Officer (DRO) that he had retained a private physician for his back pain.  Although the Veteran submitted a medical authorization for J.C, PA-C, treatment records from the Veteran's private physician have not been obtained, nor updated VA treatment records.  Remand is required in order for these records to be obtained by VA and associated with the claims file. 

While on remand, the RO should afford the Veteran another VA examination to reassess the severity of the Veteran's thoracolumbar disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who have provided treatment for the service-connected degenerative arthritis of the thoracolumbar spine.  Ask the Veteran to provide a release for these records.  The RO should attempt to obtain any properly identified records.  

Updated treatment records from the VA Health Care System from May 2011 until the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, the Veteran must be afforded a VA examination to determine the current severity of his service-connected degenerative arthritis of the thoracolumbar spine.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

All indicated tests and studies, to include active range of motion testing of the thoracolumbar spine, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the examiner must specify the motion that produces pain, and state at what degree the pain begins.  

Then the examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected degenerative arthritis of the thoracolumbar spine. The same range of motion studies must then be repeated after at least 3 repetitions. The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the thoracolumbar spine. 

The examiner must express an opinion concerning whether there would be additional limits of functional ability on repeated use and during any flare-ups.  If feasible, the examiner should express any functional impairment in terms of additional degrees of limitation of motion on repeated use and during flare-ups.

All opinions provided must include a complete rationale.  

3.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



